                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         VIOLETA GRIGORESCU,                          Case No. 18-cv-05932-EMC
                                   8                     Plaintiff,
                                                                                          ORDER GRANTING IN PART AND
                                   9              v.                                      DENYING IN PART DEFENDANTS’
                                                                                          MOTION TO DISMISS
                                  10         BOARD OF TRUSTEES OF THE SAN
                                             MATEO COUNTY COMMUNITY                       Docket No. 29
                                  11         COLLEGE DISTRICT, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Violeta Grigorescu filed her second amended complaint (“SAC”) against the San
                                  15   Mateo County Community College District (“District”) and two of its employees, Eugene
                                  16   Whitlock and Charlene Frontiera (collectively “Defendants”). The Court previously dismissed
                                  17   Ms. Grigorescu’s first amended complaint with leave to amend. Docket No. 25. Ms. Grigorescu’s
                                  18   SAC asserts various federal law violations, which include 42 U.S.C. sections 1983 and 1981, and
                                  19   Title VII. Currently pending before the Court is Defendants’ motion to dismiss the SAC. Docket
                                  20   No. 29 (“Mot.”). Having considered the Parties’ briefs, accompanying submissions,1 and the oral
                                  21   argument of counsel, the Court GRANTS in part and DENIES in part Defendants’ motion to
                                  22   dismiss, but provides Ms. Grigorescu leave to amend.
                                  23   ///
                                  24   ///
                                  25   ///
                                  26
                                  27
                                       1
                                  28    Submissions include documents of which the Court previously took judicial notice. See Docket
                                       No. 25.
                                   1                    I.       FACTUAL AND PROCEDURAL BACKGROUND2

                                   2   A.     Factual Background

                                   3          In 2004, Ms. Grigorescu started to work for the District as a lab tech at the College of San

                                   4   Mateo (“CSM”). See SAC ¶¶ 1, 35. Starting in 2011, Ms. Grigorescu began to experience

                                   5   problems with her employment with the District when she organized a group called Friends of

                                   6   CSM Gardens.” Id. ¶¶ 5, 41. In September 2011, Friends filed a lawsuit against, inter alia, the

                                   7   District in state court. See Friends of the Coll. of San Mateo Gardens v. San Mateo County Cmty.

                                   8   Coll. Dist., No. CIV 508656 (Cal. Super. Ct.).3

                                   9          In July 2014, Mr. Whitlock became Vice Chancellor of Human Resources. Id. ¶ 57. Mr.

                                  10   Whitlock, an attorney, advised and represented the District in the state environmental lawsuit that

                                  11   Friends filed against the District in 2011. Id.

                                  12          In October 2014, a full-time position for a physics teacher became available. Id. ¶ 59. In
Northern District of California
 United States District Court




                                  13   March 2015, Ms. Grigorescu applied for the position, but Mr. Whitlock removed her from the

                                  14   application pool and accused her of “dishonesty and . . . misrepresenting her educational

                                  15   credentials.” Id. ¶ 60.

                                  16          In June 2015, Mr. Whitlock informed Plaintiff that he was recommending her suspension

                                  17   and termination on the ground that she had “falsely claimed she had a master’s degree and the

                                  18   equivalency of a minor in mathematics.” Id. ¶ 77. Shortly thereafter, a Skelly hearing4 took place

                                  19   before a District employee who upheld the proposed suspension and termination. An

                                  20   administrative hearing followed the Skelly hearing. The administrative hearing officer later issued

                                  21   her findings and recommendations stating there was insufficient cause to terminate Ms.

                                  22
                                       2
                                  23    Much of the facts alleged in the SAC are pled in the FAC and discussed in Docket No. 25. For
                                       purposes of brevity, the Court will not recite the facts in detail, unless where necessary.
                                  24   3
                                        The environmental litigation made its way through the intermediate court of appeal and state
                                  25   supreme court. See Friends of the Coll. of San Mateo Gardens v. San Mateo County Cmty. Coll.
                                       Dist., 11 Cal. App. 5th 596 (2017).
                                  26   4
                                         A Skelly hearing is a pre-termination hearing for a public employee, in which the employer must
                                  27   provide, at minimum, “notice of the proposed action, the reasons therefor, a copy of the charges
                                       and materials upon which the action is based, and the right to respond, either orally or in writing,
                                  28   to the authority initially imposing discipline.” Skelly v. State Pers. Bd., 15 Cal. 3d 194, 215
                                       (1975).
                                                                                          2
                                   1   Grigorescu’s employment because the District did not meet its burden to establish dishonesty or

                                   2   falsified information. However, the hearing officer found Ms. Grigorescu engaged in a pattern of

                                   3   dishonesty by misrepresenting that she possessed a minor in mathematics, but this dishonesty did

                                   4   not support termination.

                                   5          In December 2015, Ms. Grigorescu filed a complaint with the California Department of

                                   6   Fair Employment and Housing (“DFEH”) against the District. In her complaint, Ms. Grigorescu

                                   7   asserted that Mr. Whitlock and Ms. Frontiera had personal animosity against her and that the

                                   8   adverse employment actions were also motivated by “intentional disability discrimination.”

                                   9   Subsequently, after receiving her right-to-sue notice, Ms. Grigorescu filed a lawsuit in state court.

                                  10   The state-court filing contained allegations related to disability discrimination and/or failure to

                                  11   accommodate.

                                  12          After filing the state court action, Ms. Grigorescu continued to have problems with her
Northern District of California
 United States District Court




                                  13   employment. She sought a flexible work schedule to teach a class at San Francisco State

                                  14   University (“SFSU”) on Friday mornings, but the District refused to accommodate her schedule.

                                  15   SAC ¶¶ 84, 87.

                                  16          In March 2016, Ms. Grigorescu learned of the District’s intent to suspend and terminate

                                  17   her from her lab tech position because she missed six consecutive Fridays. SAC ¶ 91. This event

                                  18   prompted her to file an amended petition and complaint in the state court action, which asserted

                                  19   multiple causes of action centered on disability discrimination and/or failure to accommodate. 5

                                  20          In April 2016, Ms. Grigorescu was informed of the proposed termination due to her

                                  21   decision to accept employment at SFSU that conflicted with her employment at CSM on Fridays.

                                  22   SAC ¶¶ 83–93. Thereafter, in June and July 2016, a second Skelly hearing took place. Id. ¶ 95.

                                  23   This time, the hearing officer recommended termination “due to prior discipline: alleged

                                  24

                                  25   5
                                         Ms. Grigorescu subsequently filed additional amended pleadings in state court. In May 2018,
                                  26   the state court issued a tentative ruling denying Ms. Grigorescu’s writ petition. In the tentative,
                                       the state court denied the writ petition because Ms. Grigorescu did not lodge an administrative
                                  27   record or file moving papers in support of the writ. Since the tentative ruling, there has been no
                                       other filings in the state court action or hearings scheduled. The case is still marked “Active,” and
                                  28   the court has not ruled on the employment discrimination causes of action asserted in the operative
                                       amended complaint.
                                                                                           3
                                   1   misrepresentation of her math minor, and alleged misrepresentation of her Baccalaureate high

                                   2   school diploma.” Id. ¶ 96. In January 2017, Ms. Grigorescu’s employment as a lab tech was

                                   3   terminated. Id. ¶ 97. Mr. Whitlock did not allow Ms. Grigorescu to return to campus to retrieve

                                   4   her personal belongings until September 2018, with close supervision and prearrangement. Id. ¶¶

                                   5   4, 98.

                                   6   B.       Procedural Background

                                   7            The District terminated Ms. Grigorescu’s employment on January 19, 2017. SAC ¶ 97.

                                   8   On February 13, 2018, Ms. Grigorescu filed a charge with the Equal Employment Opportunity

                                   9   Commission (“EEOC”) alleging that she was subject to retaliation and discrimination on the basis

                                  10   of sex, national origin, age, and disability.

                                  11            On September 2018, after receiving a notice of right to sue from the EEOC, Ms.

                                  12   Grigorescu filed the instant action. On April 24, 2019, this Court dismissed Ms. Grigorescu’s
Northern District of California
 United States District Court




                                  13   FAC with leave to amend. Ms. Grigorescu subsequently filed this SAC alleging the following

                                  14   eight claims for relief:

                                  15                 •   First Claim for Relief (42 U.S.C. § 1983): Defendants Mr. Whitlock and Ms.

                                  16                     Frontiera retaliated against Ms. Grigorescu for exercising her First Amendment

                                  17                     rights through her activism with Friends.

                                  18                 •   Second and Eighth Claims for Relief (42 U.S.C. § 1981): Defendants Mr.

                                  19                     Whitlock and Ms. Frontiera harassed Ms. Grigorescu, failed to promote, and

                                  20                     ultimately terminated her employment because of her race.

                                  21                 •   Third through Seventh Claims for Relief (Title VII): Defendants terminated,

                                  22                     discriminated, and harassed Ms. Grigorescu because of her race/national origin

                                  23                     and gender, and retaliated against her because she engaged in protected activity by

                                  24                     opposing unlawful employment practices.

                                  25                                      II.      LEGAL STANDARD

                                  26            Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  27   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  28   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil
                                                                                         4
                                   1   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                   2   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                   3   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                   4   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                   5   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                   6   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                   7   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                   8   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                   9   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  10   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted).6 “A claim has facial

                                  11   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  12   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The
Northern District of California
 United States District Court




                                  13   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  14   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  15                                         III.      DISCUSSION

                                  16   A.      Third through Seventh Claims (Title VII)

                                  17           Ms. Grigorescu asserts various Title VII claims. The Court previously dismissed these

                                  18   claims for failure to timely exhaust administrative remedies but gave Ms. Grigorescu leave to

                                  19   amend to allege a better factual basis for equitable tolling. She has not done so.

                                  20           To litigate a Title VII claim in federal district court, a plaintiff must have timely exhausted

                                  21   her administrative remedies. See Greenlaw v. Garrett, 59 F.3d 994, 997 (9th Cir. 1995). With

                                  22   respect to Title VII,

                                  23                   a charge must be filed with the EEOC within 180 days after the
                                                       alleged unlawful employment practice occurred, except that when
                                  24                   the person aggrieved has initially instituted proceedings with a state
                                                       or local agency with authority to grant or seek relief from such
                                  25                   practice or to institute criminal proceedings with respect thereto
                                                       upon receiving notice thereof, such EEOC charge shall be filed by
                                  26
                                  27   6
                                         A court “need not . . . accept as true allegations that contradict matters properly subject to
                                  28   judicial notice or by exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
                                       2001).
                                                                                           5
                                                        or on behalf of the person aggrieved within 300 days after the
                                   1                    alleged unlawful employment practice occurred, or within 30 days
                                                        after receiving notice that the state or local agency has terminated
                                   2                    the proceedings under the state or local law, whichever is earlier.
                                   3   42 U.S.C. § 2000e-5 (emphasis added). The 180 day limit applies here because Ms. Grigorescu

                                   4   did not initiate the DFEH charge until January 18, 2018, which was 365 days after the termination.

                                   5             Following this Court’s prior dismissal on timeliness grounds, Ms. Grigorescu filed the

                                   6   SAC which makes one new factual allegation regarding timeliness of her EEOC charge and

                                   7   supplies additional details relating to the state court litigation to support her equitable-tolling

                                   8   argument. She also makes a continuing-violation argument.

                                   9             1.     Continuing Violation

                                  10             “A discrete retaliatory or discriminatory act occur[s] on the day that it happen[s].” Nat'l

                                  11   R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110 (2002) (internal quotations omitted). Discrete

                                  12   acts such as termination, failure to promote, denial of transfer, or refusal to hire are easy to
Northern District of California
 United States District Court




                                  13   identify. Id. at 114. “[A] Title VII plaintiff raising claims of discrete discriminatory or retaliatory

                                  14   acts must file his charge within the appropriate time period—180 or 300 days—set forth in 42

                                  15   U.S.C. § 2000e–5(e)(1). A charge alleging a hostile work environment claim, however, will not

                                  16   be time barred so long as all acts which constitute the claim are part of the same unlawful

                                  17   employment practice and at least one act falls within the time period.” Id. at 122 (emphasis

                                  18   added).

                                  19             “Generally, a Title VII plaintiff may not base a claim on conduct occurring outside the

                                  20   statutory time period for filing a charge (i.e., 300 days before the charge is filed). However, under

                                  21   the continuing violations doctrine, acts that fall outside the statutory time period may be

                                  22   actionable.” Scott v. Gino Morena Enterprises, LLC, 888 F.3d 1101, 1112 (9th Cir. 2018) (citing

                                  23   Morgan, 536 U.S. at 122). “When it would be unreasonable to expect the plaintiff to perceive

                                  24   offensive conduct as Title VII harassment before the limitations period runs, or the earlier

                                  25   discrimination may only be recognized as actionable in light of events that occurred later . . . , the

                                  26   continuing violation doctrine applies.” Hardin v. S.C. Johnson & Son, Inc., 167 F.3d 340, 344

                                  27   (7th Cir. 1999) (internal quotations omitted). “On the other hand, the continuing violation

                                  28   doctrine has delineated limits. Where a pattern of harassment spreads out over years, and it is
                                                                                           6
                                   1   evident long before the plaintiff sues that she was a victim of actionable harassment, she ‘cannot

                                   2   reach back and base her suit on conduct that occurred outside the statute of limitations.’” Id. In

                                   3   determining whether the continuing violation doctrine applies to certain events, the court must

                                   4   look to each event or to a series of events to see if the plaintiff should have been aware that the

                                   5   events constituted actionable harassment. See Burrell v. Crown Cent. Petroleum, Inc., 255 F.

                                   6   Supp. 2d 591, 606 (E.D. Tex. 2003).

                                   7          Ms. Grigorescu alleges that after her termination in January 2017, the District banned her

                                   8   from the campus, and she was unable to retrieve her personal belongings until September 27,

                                   9   2018—thereby creating a “continuing violation.” SAC ¶¶ 97, 98.

                                  10          However, her termination, if done on the basis of race, national origin or sex, as Ms.

                                  11   Grigorescu alleges, was a discrete and completed act on which she could sue under Title VII and

                                  12   which she should have recognized as actionable. The continuing violation doctrine thus does not
Northern District of California
 United States District Court




                                  13   extend the running of the statute of limitations beyond her termination,

                                  14          Furthermore, the alleged ban on her access after termination does not constitute an

                                  15   “unlawful employment practice” under Title VII because she does not allege facts inferring that

                                  16   the ban was in furtherance of a discriminatory policy or practice against Romanians. See Edner v.

                                  17   NYCTA-MTA, 134 F. Supp. 3d 657, 665 (E.D.N.Y. 2015) (no continuing violation doctrine after

                                  18   discrete act of termination because plaintiff alleges no facts suggesting that any post-termination

                                  19   acts were in furtherance of discriminating against Haitian employees or that they occurred within

                                  20   the 300-day period); see also Burkhart v. Am. Railcar Indus., Inc., 603 F.3d 472, 476 (8th Cir.

                                  21   2010) (no continuing sexual harassment violation where employee’s allegations that fell within the

                                  22   statutory period complained about shunning from her coworkers, her later suspension, and her

                                  23   termination—all of which are not related to continuing sexual harassment).

                                  24          The alleged ban, therefore, cannot have the effect of extending the window to file an

                                  25   administrative complaint. See 42 U.S.C. § 2000e-2; see also Davis v. Louisiana State Univ., 876

                                  26   F.2d 412, 413 (5th Cir. 1989) (“Davis's claims accrued when she was expelled and barred from the

                                  27   campus; it matters not, for purposes of prescription, that she remains expelled and barred now.”).

                                  28   Ms. Grigorescu’s post-employment allegations cannot be considered as an adverse employment
                                                                                          7
                                   1   action because access to campus is not a post-employment benefit. Cf. Bryant v. Covina-Valley

                                   2   Unified Sch. Dist., 2018 WL 6016924, at *3 (C.D. Cal. Jan. 10, 2018) (“courts have extended Title

                                   3   VII’s antiretaliation provision to actions undertaken post-employment [where an employer denies

                                   4   a plaintiff a post-employment benefit, such as challenging unemployment compensation in

                                   5   retaliation for filing a prior EEOC charge].”) As such, the Court finds that the continuing

                                   6   violation doctrine does not apply.

                                   7           2.      Equitable Tolling

                                   8           Ms. Grigorescu filed two DFEH complaints in December 2015 and in January 2018. SAC,

                                   9   Exs. A, B. Ms. Grigorescu concedes neither were timely for exhausting the EEOC-charge

                                  10   requirement, the latter of which being “90 days out-of-time” because she filed with the EEOC

                                  11   after 300 days from the last discrete discriminatory act—January 19, 2017. But, Ms. Grigorescu

                                  12   was actually governed by the 180-day deadline since she did not initiate her claim with the DFEH
Northern District of California
 United States District Court




                                  13   until 365 days after her termination, which makes her administrative charge tardy.

                                  14           Ms. Grigorescu asserts she is entitled to equitable tolling on her failure to timely exhaust

                                  15   administrative remedies on her federal claims based on her state court lawsuit.

                                  16           “Long-settled equitable-tolling principles instruct that generally, a litigant seeking

                                  17   equitable tolling bears the burden of establishing two elements: (1) that he has been pursuing his

                                  18   rights diligently, and (2) that some extraordinary circumstances stood in his way.” Kwai Fun

                                  19   Wong v. Beebe, 732 F.3d 1030, 1052 (9th Cir. 2013), aff'd and remanded sub nom United States v.

                                  20   Kwai Fun Wong, 135 S.Ct. 1625 (2015) (internal quotations and citations omitted). “Equitable

                                  21   tolling is typically granted when litigants are unable to file timely [documents] as a result of

                                  22   external circumstances beyond their direct control.” Harris v. Carter, 515 F.3d 1051, 1055 (9th

                                  23   Cir. 2008). Equitable tolling is, however, to be applied only sparingly. Irwin v. Department of

                                  24   Veterans Affairs, 498 U.S. 89, 96 (1990). Courts have been generally unforgiving when a late

                                  25   filing is due to a plaintiff’s failure “to exercise due diligence in preserving his legal rights.”

                                  26   Nelmida v. Shelly Eurocars, Inc., 112 F.3d 380, 384 (9th Cir. 1997) (quoting Irwin, 498 U.S. at

                                  27   96).

                                  28           The Court previously dismissed Ms. Grigorescu’s Title VII claims for failure to timely
                                                                                           8
                                   1   exhaust administrative remedies but permitted her leave to amend to allege a better factual basis

                                   2   for equitable tolling. Ms. Grigorescu, however, provides no new factual allegations as to why her

                                   3   state court filing should equitably toll her time to file an EEOC charge. In other words, Ms.

                                   4   Grigorescu has not provided the Court with any “extraordinary circumstances” (or any excusable

                                   5   neglect) that prevented her from timely exhausting her federal claims with the EEOC. See e.g.,

                                   6   Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999) (equitable tolling appropriate where

                                   7   employee did not file on time because her attorney-client relationship, like the rest of her

                                   8   relationships with men, was seriously damaged by the egregious conduct—rape and sexual

                                   9   assault—that she seeks to redress in her lawsuit against her employer); Irwin, 498 U.S. at 96

                                  10   (equitable tolling is not warranted for “a garden variety claim of excusable neglect”).

                                  11          Ms. Grigorescu argues that she was excused from earlier filing of her EEOC charge

                                  12   because the state court suit raised sufficiently similar claim justifying the delay. Equitable tolling
Northern District of California
 United States District Court




                                  13   may be justified where new claims are “like or reasonably related to the allegations contained” in a

                                  14   pending action. Green v. Los Angeles Cty. Superintendent of Sch., 883 F.2d 1472, 1475 (9th Cir.

                                  15   1989) (quoting Brown v. Puget Sound Elec. Apprenticeship & Training Trust, 732 F.2d 726, 728

                                  16   (9th Cir. 1984)). Ms. Grigorescu argues that the federal claims before the Court now are “like or

                                  17   reasonably related” to the allegations in the 2015 DFEH charge and the state lawsuit that followed.

                                  18   But Ms. Grigorescu’s 2015 DFEH charge and subsequent state court action only allege disability

                                  19   discrimination claims—there were no claims based on race, national origin, or gender. Such

                                  20   claims are not like or reasonably related to the disability claims raised in the state court action.

                                  21   See e.g., Beale v. GTE Cal., 999 F. Supp. 1312, 1319 (C.D. Cal. 1996), aff'd sub nom. Beale v.

                                  22   GTE-California, 141 F.3d 1173 (9th Cir. 1998) (“Because the case law does not support Plaintiffs'

                                  23   argument that race and national origin discrimination claims are 'like or reasonably related to' age

                                  24   or sex discrimination claims, the Court finds that they have failed to exhaust the administrative

                                  25   remedies available for their race and national origin discrimination claims.”); Wilson v. United

                                  26   Airlines, Inc., 1998 WL 754602, at *2 (N.D. Cal. Oct. 23, 1998) (“The Court finds that plaintiff's

                                  27   disability claims are not ‘reasonably related to’ her initial charge of sex and race discrimination,

                                  28   and, consequently, plaintiff is barred from pursuing her disability claims in this action.”). Ms.
                                                                                          9
                                   1   Grigorescu has not shown why her claim of race and national origin discrimination would

                                   2   reasonably be expected to grow out of an investigation into her claim of disability discrimination.

                                   3          The Court GRANTS Defendants’ motion to dismiss the SAC’s Title VII claims with

                                   4   prejudice for failure to exhaust administrative remedies.

                                   5   B.     Second and Eighth Claims for Relief: 42 U.S.C. Section 1981 (Race-based Termination

                                   6          and Harassment)

                                   7          The Section 1981 claims are only potentially viable against defendants Mr. Whitlock and

                                   8   Ms. Frontiera because the District is immune under the Eleventh Amendment.

                                   9          1.      Harassment

                                  10          To demonstrate race-based harassment, a plaintiff must show: “(1) that she was subjected

                                  11   to verbal or physical conduct of a racial nature; (2) that the conduct was unwelcome; and (3) that

                                  12   the conduct was sufficiently severe or pervasive to alter the conditions of the plaintiff’s
Northern District of California
 United States District Court




                                  13   employment and create an abusive work environment.” Reynaga v. Roseburg Forest Prod., 847

                                  14   F.3d 678, 686 (9th Cir. 2017).

                                  15          The Court previously found that Ms. Grigorescu failed to plead specific allegations

                                  16   demonstrating that Mr. Whitlock and Ms. Frontiera scrutinized her credentials because she was

                                  17   Romanian, or that the scrutinization of academic credentials constituted severe or pervasive

                                  18   conduct. The SAC alleges the following:

                                  19                  Mr. Whitlock and Ms. Frontiera “jointly or severely [] engaged in a
                                                      severe or pervasive course of conduct directed at Plaintiff . . . .
                                  20                  includ[ing], but [] not limited to: (i) failing to accommodate
                                                      Plaintiff’s temporary physical disabilities; (ii) interfering with
                                  21                  Plaintiff’s medical care; (iii) depriving Plaintiff of her preferential
                                                      hiring rights as an adjunct physics teacher; (iv) unjust and
                                  22                  unwarranted verbal and written criticisms; (v) three unjustified
                                                      suspensions in less than nine months; (vi) initially denying Plaintiff
                                  23                  an opportunity to interview for a full time, tenure track position as a
                                                      physics teacher; then, when challenged by Plaintiff’s union and
                                  24                  CSM’s academic senate, provided Plaintiff an inadequate, hostile
                                                      interview; (vii) denying Plaintiff’s repeated requests for an
                                  25                  alternative work schedule for her lab job to, among other things,
                                                      deprive Plaintiff of the opportunity to teach part-time elsewhere;
                                  26                  (viii) attempting to terminate her from her classified position as an
                                                      adjunct physics teacher without good cause; and (ix) terminating
                                  27                  Plaintiff’s employment for pretextual reasons. Each of the
                                                      foregoing acts or omissions to act is an unlawful employment
                                  28                  practice which violates Government Code §12940, et seq., including
                                                                                         10
                                                      Plaintiff’s race.
                                   1

                                   2   SAC ¶ 118. Importantly, on their face, none relates to or are predicated on race-based

                                   3   discrimination. The only exceptions inferably based on race (based on other allegations in the

                                   4   SAC) are: (1) the failure to hire Ms. Grigorescu for the full-time physics professorship because,

                                   5   as alleged elsewhere in the SAC, Defendants selected an individual with less experience of a

                                   6   different race, and (2) her final termination. As discussed below, Ms. Grigorescu has failed to

                                   7   allege a prima facie case of discrimination. In any case, viewed in toto, Ms. Grigorescu has not

                                   8   sufficiently alleged a pattern of race-based harassment. See Stewart v. Monogram Biosciences,

                                   9   2011 WL 6140899, at *5 (N.D. Cal. Dec. 9, 2011) (dismissing race-based harassment because

                                  10   alleged harassment of supervisor yelling “shut up” or higher scrutiny of plaintiff’s expense

                                  11   reimbursement forms were not tied to plaintiff’s race.); accord Roof v. Howard Univ., 501 F.

                                  12   Supp. 2d 108, 115 (D.D.C. 2007) (university criticizing its professor’s academic prowess was not
Northern District of California
 United States District Court




                                  13   sufficiently tied to race for race-harassment claim).

                                  14          As such, because Ms. Grigorescu failed to amend her complaint to plead factual allegations

                                  15   to support harassment tied to race, the Court GRANTS Defendants’ motion to dismiss Ms.

                                  16   Grigorescu’s Section 1981 claim for race-based harassment with prejudice.

                                  17          2.      Race-based Termination

                                  18          With Ms. Grigorescu’s race-based termination claim, the Court previously found that she

                                  19   failed to allege facts that show the following: that the candidate who replaced her was similarly

                                  20   situated; that she was subjected to stricter credential equivalency requirements relative to other

                                  21   similarly situated individuals; and that there existed any anti-Romanian animus. Docket No. 25.

                                  22   The Court granted Ms. Grigorescu leave to amend to demonstrate that other similarly situated

                                  23   candidates were treated more favorably.

                                  24          Ms. Grigorescu claims she was not hired as a full-time instructor and ultimately discharged

                                  25   because of her race. SAC ¶ 148. To demonstrate race-based termination, a plaintiff must show

                                  26   that she (1) was a member of a protected group; (2) was qualified for the position; (3) was

                                  27   discharged or suffered an adverse employment action; and (4) that similarly-situated, non-

                                  28   protected employees were treated more favorably. McDonnel Douglas Corp. v. Green, 411 U.S.
                                                                                        11
                                   1   792, 802 (1973); Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143–49 (2000). Ms.

                                   2   Grigorescu has plainly alleged the first three elements.

                                   3          As to (4), Ms. Grigorescu alleges that an individual of a different race and inferior

                                   4   qualifications filled her position. SAC ¶ 148. Her replacement was not Romanian, recently

                                   5   received a master’s degree, and had less teaching experience. Id. However, Ms. Grigorescu did

                                   6   not allege that her alleged replacement was hired at or close in time to her termination. If there

                                   7   was a substantial gap in time, the new person may not be similarly situated, and an inference of

                                   8   discrimination becomes problematic. Despite initially ruling from the bench that Ms. Grigorescu

                                   9   pled a prima facie case of race discrimination, the Court further considered the matter and instead

                                  10   finds she has not alleged a prima facie case and GRANTS Defendants’ motion to dismiss without

                                  11   prejudice. Ms. Grigorescu may replead her race discrimination claim under Section 1981 to set

                                  12   forth factual allegations that her replacement assumed her prior position in a timeframe that would
Northern District of California
 United States District Court




                                  13   lead to a reasonable inference of discrimination, provided she can do so consistent with Rule 11.

                                  14          Ms. Frontiera, however, does not appear in the allegations related to this claim. Ms.

                                  15   Frontiera is therefore DISMISSED from this claim with prejudice.

                                  16   C.     First Claim for Relief: 42 U.S.C. Section 1983 (Retaliatory Harassment)

                                  17          Like the Section 1981 claims above, Ms. Grigorescu’s Section 1983 claim is potentially

                                  18   viable against defendants Mr. Whitlock and Ms. Frontiera only due to Eleventh Amendment

                                  19   immunity. The Court previously found “that there [were] insufficient allegations to support any

                                  20   retaliation by Ms. Frontiera. . . . [because there were] no allegations that Ms. Frontiera was ever

                                  21   aware of the environmental lawsuit and that, even if she was, her actions against [Plaintiff] were

                                  22   connected in any way to [Plaintiff’s] involvement in the lawsuit.” Id. at 15. Similarly, this Court

                                  23   found that Mr. Whitlock’s involvement as the lead counsel representing the District in the

                                  24   environmental lawsuit was, alone, not enough to show that Ms. Grigorescu’s adverse employment

                                  25   action four years later was substantially motivated by retaliation for her participation in the earlier

                                  26   litigation. Id. The Court gave Ms. Grigorescu leave to amend.

                                  27          To state a claim for violation of the First Amendment under 42 U.S.C. section 1983, a

                                  28   plaintiff must show (1) that she engaged in protected activity; (2) that the defendant took adverse
                                                                                         12
                                   1   employment action; and (3) that her speech was a substantial or motivating factor for the adverse

                                   2   employment action.” Turner v. City & Cty. of San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015)

                                   3   (citing Coszalter v. City of Salem, 320 F.3d 968, 973 (9th Cir. 2003)). Defendants do not dispute

                                   4   that Ms. Grigorescu ultimately received an adverse employment action. The Parties dispute

                                   5   whether Ms. Grigorescu’s engagement in the 2011 environmental litigation constitutes protected

                                   6   activity and whether the protected activity was a substantial or motivating factor to Ms.

                                   7   Grigorescu’s adverse employment action.

                                   8          The SAC describes, in detail, Ms. Grigorescu’s “prominent and identifiable” participation

                                   9   in the environmental litigation. See SAC ¶¶ 105, 110–11. Ms. Grigorescu also describes the

                                  10   length of the on-going environmental litigation and provides additional details regarding Mr.

                                  11   Whitlock’s prior role as lead defense counsel for the District. SAC ¶ 112. Ms. Grigorescu’s

                                  12   position is that, because the litigation lasted over eight years and because of Mr. Whitlock and Ms.
Northern District of California
 United States District Court




                                  13   Frontiera’s “high position[s] in the District’s managerial hierarchy,” it is reasonably inferred that

                                  14   “Defendants [Mr.] Whitlock and [Ms.] Fronteria had both constructive and actual notice of

                                  15   Plaintiff’s protective activity[.]” SAC ¶ 113.

                                  16          The SAC is quite detailed in pleading Ms. Grigorescu’s involvement in the Friends suit.

                                  17   See, e.g., SAC ¶ 105 (Ms. Grigorescu organized support for opposition, disseminated information

                                  18   about Friends, recruited, donated money, appeared at meetings, attended court hearings, etc.). The

                                  19   SAC is, however, devoid of allegations suggesting Ms. Frontiera “had any motive to take adverse

                                  20   action in response to Plaintiff’s alleged First Amendment activities.”

                                  21          Regarding Mr. Whitlock, the Court already rejected the argument presented in the SAC—

                                  22   namely, that because Mr. Whitlock served as counsel for the District in the environmental

                                  23   litigation, he had a vendetta against Plaintiff when he became Vice Chancellor of Human

                                  24   Resources for the District in 2014, three years after Plaintiff’s involvement in the Friends suit.

                                  25   The SAC fails to allege facts explaining the lack of temporal proximity between Ms. Grigorescu’s

                                  26   protected activity (which began in 2011) and her adverse employment action (her termination in

                                  27   2017), six years later.

                                  28          As pled, the SAC alleges that Mr. Whitlock’s first adverse employment action against Ms.
                                                                                         13
                                   1   Grigorescu came years after the Friends suit and nine months after he became VCHR. Given the

                                   2   time between the adverse action and her earlier involvement in the Friends lawsuit (three years)

                                   3   and Mr. Whitlock becoming VCHR (nine months), there is insufficient temporal proximity in time

                                   4   to imply retaliatory motive absent some other indication. At the hearing, counsel for Ms.

                                   5   Grigorescu represented, under his Rule 11 obligations, that he could supplement the pleadings

                                   6   with additional factual allegations that Mr. Whitlock took adverse actions against Ms. Grigorescu

                                   7   before he assumed the role of VCHR. Stated differently, plaintiff’s counsel represented that there

                                   8   are allegations that Mr. Whitlock adversely affected Ms. Grigorescu’s employment as early as

                                   9   2011 (by influencing District employees with decision-making authority vis-a-vis Ms.

                                  10   Grigorescu’s involvement with Friends). He also represented there is evidence that Mr. Whitlock

                                  11   took adverse action against Plaintiff shortly after he became VCHR.

                                  12          The Court therefore GRANTS Defendants’ motion to dismiss the SAC’s Section 1983
Northern District of California
 United States District Court




                                  13   claim for retaliatory harassment without prejudice. Ms. Grigorescu shall be given leave to

                                  14   amend because of her representations under Federal Rule of Civil Procedure 11 to the Court.

                                  15          Plaintiff’s counsel did not make any representations about amending to include Ms.

                                  16   Frontiera’s actions. Because Ms. Grigorescu provides no new facts that connect Ms. Frontiera’s

                                  17   actions to Ms. Grigorescu’s involvement in the environmental lawsuit, the Court GRANTS

                                  18   Defendants’ motion to dismiss as to Ms. Frontiera with prejudice.

                                  19                                      IV.      CONCLUSION

                                  20          For the foregoing reasons, Defendants’ motion to dismiss is granted in part and denied in

                                  21   part. More specifically:

                                  22               •   The Title VII claims are dismissed with prejudice;

                                  23               •   The Section 1981 claim for race-based harassment is dismissed with prejudice;

                                  24               •   The Section 1983 claim against Mr. Whitlock and Ms. Frontiera for retaliatory

                                  25                   harassment is dismissed but with leave to amend only against Mr. Whitlock; and

                                  26               •   The Section 1981 claim for termination against Mr. Whitlock and Ms. Frontiera

                                  27                   for race-based termination is dismissed but with leave to amend only against Mr.

                                  28                   Whitlock.
                                                                                       14
                                   1         Any amended complaint must be filed within thirty (30) days from the date of this order.

                                   2         This order disposes of Docket No. 29.

                                   3

                                   4         IT IS SO ORDERED.

                                   5

                                   6   Dated: August 29, 2019

                                   7

                                   8                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     15
